Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of June 22, 2016
(the “Agreement Date”), by and between OMAGINE, INC., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), and YA II
PN, LTD, a Cayman Islands exempt limited liability company (the “Investor”).

 

WITNESSETH

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor, as provided
herein, and the Investor shall purchase a note substantially in the form
attached hereto as Exhibit A (the “Note”) in an aggregate principal amount of
$400,000;

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1.     PURCHASE AND SALE OF NOTE;

 

(a)      Purchase of Note. On the first business day following the satisfaction
of all of the conditions precedent set forth below (the “Closing Date”), the
Company shall sell, and the Investor shall purchase, a Note in the principal
amount of $400,000 on the terms and conditions and in reliance on the Company’s
representations and warranties, all as set forth herein. The Note shall be in
the form attached hereto as Exhibit A.

 

(b)      Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement, on the Closing Date, (i) the Investor shall
deliver to the Company the principal amount of the Note to be issued and sold to
the Investor; provided, however, that the Investor shall deduct a commitment fee
in the amount of $40,000.00 from the proceeds of the Note (to be payable to YA
Global II SPV LLC as designee of the Investor) and any other deductions of
payments to be made on behalf of the Company as agreed upon between the parties
and set out on a signed closing statement (the “Closing Statement”), and (ii)
the Company shall deliver to the Investor, the Note duly executed on behalf of
the Company.

 

(c)      Conditions Precedent. The obligation of the Investor hereunder to
purchase the Note pursuant hereto is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:

 

(i)      There shall not have been any condition, circumstance, or situation
that has resulted in or would reasonably be expected to result in a “Material
Adverse Effect,” where “Material Adverse Effect” shall mean any condition,
circumstance, or situation that may result in, or reasonably be expected to
result in (1) a material adverse effect on the legality, validity or
enforceability of this Agreement or the transactions contemplated herein, (2) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company, taken as a whole, or (3) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement;

 

(ii)     The Company’s common stock (“Common Stock”) shall be authorized for
quotation or trading on the NASDAQ Stock Market, the NYSE Euronext, the New York
Stock Exchange, or the OTCQX, OTCQB, or OTC Pink marketplaces of the OTC Markets
Group, whichever is at the time the principal trading exchange or market for the
Common Stock (the “Principal Market”) and trading in the Common Stock shall not
have been suspended for any reason;

 



 

 

 

(iii)    The Company is not in material default nor aware of any potential
material default with any of its lenders, except as has been disclosed in the
Company’s filings with the United States Securities and Exchange Commission (the
“SEC”);

 

(iv)    The Company has received all necessary authorizations to sell the Note
to the Investor; and

 

(v)     The parties have signed a Closing Statement in an agreed upon form.

 

(d)      In the event that the Closing Date has not occurred by July 22, 2016,
the Investor may terminate this Agreement.

  

2.     INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

Investor hereby represents and warrants to the Company that the following are
true and correct as of the date hereof, and as of the Closing Date:

 

(a)      Organization and Authorization. The Investor is duly organized, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite power and authority to purchase and hold the Note. The decision to
invest and the execution and delivery of this Agreement by such Investor, the
performance by such Investor of its obligations hereunder and the consummation
by such Investor of the transactions contemplated hereby have been duly
authorized and requires no other proceedings on the part of the Investor. The
undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

(b)      Evaluation of Risks. The Investor has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

 

(c)      Investment Purpose. The Note is purchased by the Investor for its own
account, and for investment purposes. The Investor agrees not to assign or in
any way transfer the Investor’s rights to the Note or any interest therein and
acknowledges that the Company will not recognize any purported assignment or
transfer of the Note except in accordance with applicable Federal and state
securities laws. No other person has or will have a direct or indirect
beneficial interest in the Note. The Investor agrees not to sell, hypothecate or
otherwise transfer the Note unless the Note is registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available.

 



 2 

 

 

(d)      Accredited Investor. The Investor is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the Securities Act of 1933
(the “Securities Act”).

 

(e)      Information. The Investor and its advisors (and its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.

 

(f)      No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Note offered hereby.

 

(g)      Not an Affiliate. The Investor is not an officer, director or a person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with the Company or any “Affiliate” of
the Company (as that term is defined in Rule 405 of the Securities Act).

  

3.     COMPANY’S REPRESENTATIONS AND WARRANTIES. Except as stated below or in
the SEC Documents (as defined below), the Company hereby represents and warrants
to, the Investor that the following are true and correct as of the date hereof,
and as of the Closing Date:

 

(a)      Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power to own its properties and to carry on its
business as now being conducted. Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect on the
Company and its subsidiaries taken as a whole. The Company has furnished or made
available to the Investor true and correct copies of the Company’s Re-Stated
Certificate of Incorporation as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.

 



 3 

 

 

(b)      Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Note (when issued) and any related agreements have been duly executed and
delivered by the Company, (iv) this Agreement, the Note (when issued), and any
related agreements, constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(c)      No Conflict. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect. Except as disclosed in the SEC Documents (as defined
below), neither the Company nor its subsidiaries is in violation of any term of
or in default under its Articles of Incorporation or By-laws or their
organizational charter or by-laws, respectively, or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries. The business of the Company and its subsidiaries is not being
conducted in violation of any material law, ordinance, regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or thereof
except as such consent, authorization or order has been obtained prior to the
date hereof. The Company and its subsidiaries are unaware of any fact or
circumstance which might give rise to any of the foregoing.

 



 4 

 

 

(d)      SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC under the Exchange Act
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (all of the
foregoing filed within the two years preceding the date hereof as amended after
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Document prior to the expiration of any such extension. The Company has
delivered to the Investor or its representatives, or made available through the
SEC’s website at http://www.sec.gov, true and complete copies of the SEC
Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

 

(e)      No Default. Except as disclosed in the SEC Documents, the Company is
not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it or its property is bound and neither the execution, nor the delivery by
the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.

 

(f)      Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 



 5 

 

 

(g)      Absence of Litigation. Except as set forth in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would have a
Material Adverse Effect.

 

(h)      Subsidiaries. Except as disclosed in the SEC Documents, the Company
does not presently own or control, directly or indirectly, any interest in any
other corporation, partnership, association or other business entity.

 

(i)      Tax Status. Except as disclosed in the SEC Documents, the Company and
each of its subsidiaries has made or filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(j)      Certain Transactions. Except as set forth in the SEC Documents none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(k)      Foreign Corrupt Practices. Neither the Company nor any subsidiary, nor
to the knowledge of the Company or any subsidiary, any agent or other person
acting on behalf of the Company or any subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(l)      Neither the Company, nor any subsidiary of the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company or any subsidiary of the Company, is a Person that is, or is owned or
controlled by a Person that is (i) on the list of Specially Designated Nationals
and Blocked Persons maintained by U.S. Department of Treasury’s Office of Office
of Foreign Asset Control (“OFAC)” from time to time, (ii) the subject of any
sanctions administered or enforced by OFAC, the U.S. State Department, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), (iii) has a
place of business in, or is operating, organized, resident or doing business in
a country or territory that is, or whose government is, the subject of OFAC
economic sanction program (including without limitation Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

 



 6 

 

 

(m)      Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, all of which shall be publicly
disclosed by the Company as soon as possible after the date hereof, the Company
covenants and agrees that neither it, nor any other person acting on its behalf,
will provide the Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto the Investor shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that the Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.     INDEMNIFICATION. The Company will indemnify and hold the Investor and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls the Investor, and the directors, officers, shareholders, agents,
members, partners or employees (and any other persons with a functionally
equivalent role of a person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or the Note or (b)
any action instituted against the Purchaser Parties in any capacity, or any of
them or their respective affiliates, by any stockholder of the Company who is
not an affiliate of such Purchaser Party, with respect to any of the
transactions contemplated by herein (unless such action is based upon a breach
of such Purchaser Party’s representations, warranties or covenants under this
Agreement or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or the Note. The indemnification required by this Section 4 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

  



 7 

 

 

5.     COVENANTS OF THE COMPANY.

 

(a)      Compliance with Laws. The Company shall comply with all applicable
laws, statutes, rules, regulations, orders, executive orders, directives,
policies, guidelines and codes having the force of law, whether local, national,
or international, as amended from time to time, including without limitation (i)
all applicable laws that relate to money laundering, terrorist financing,
financial record keeping and reporting, (ii) all applicable laws that relate to
anti-bribery, anti-corruption, books and records and internal controls,
including the United States Foreign Corrupt Practices Act of 1977, and (iii) any
Sanctions laws and will not take any action which will cause the Investor to be
in violation of any such laws.

 

(b)      Use of Proceeds. Neither the Company nor any Subsidiary will, directly
or indirectly, use the proceeds of the issuance of the Note hereunder or any
proceeds from the sale of stock under the SEDA, or lend, contribute,
facilitate or otherwise make available such proceeds to any Person (i) to fund,
either directly or indirectly, any activities or business of or with any Person
that is identified on the list of Specially Designated Nationals and Blocked
Persons maintained by OFAC, or in any country or territory, that, at the time of
such funding, is, or whose government is, the subject of Sanctions or Sanctions
programs, or (ii) in any other manner that will result in a violation of
Sanctions.

  

6.     GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. Each of the parties consents to the jurisdiction
of the state courts of the State of New York and the U.S. District Court for the
District of New York sitting in Manhattan, for the adjudication of any civil
action asserted pursuant to this paragraph.

 



 8 

 

 

7.     NOTICES. Any notices, consents, waivers or other communications required
or permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by electronic mail (provided that the electronic mail
transmission is returned in error or the sender is not otherwise notified of any
error in transmission); or (iii) one (1) Business Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company, to: Omagine, Inc.  

136 Madison Avenue

Suite 550

New York, NY 10016

      Attention:    Chief Executive Officer   Telephone:  (212) 563-4141  

Email: Charles.Kuczynski@omagine.com

Email: Frank.Drohan@omagine.com

    With a copy to: Sichenzia Ross Friedman Ference LLP   61 Broadway   New
York, New York 10006   Attention:  Michael Ference   Telephone: (212) 930-9700  
Email:    MFerence@srff.com

 

If to the Holder: YA II PN, Ltd. (f/k/a YA Global Master SPV, Ltd.)   1012
Springfield Avenue   Mountainside, NJ  07092   Attention: Mark Angelo  

Telephone: (201) 985-8300

Email: MAngelo@yorkvilleadvisors.com

    With a copy to: David Gonzalez, Esq.   1012 Springfield Avenue  
Mountainside, NJ  07092   Telephone: (201) 985-8300  
Email:  dgonzalez@yorkvilleadvisors.com

 

or at such other address and/or electronic mail address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party three Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, or (ii) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, or receipt from a nationally recognized overnight delivery service in
accordance with clause (i) or (ii) above, respectively.

 

 9 

 

 

8.      MISCELLANEOUS.

 

(a)      Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

(b)      Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Investor (other than by merger). The Investor may
assign any or all of its rights under this Agreement to any person to whom such
Investor assigns or transfers the Note, or a portion thereof, provided that such
transferee agrees in writing to be bound, with respect to the Note, by the
provisions of the this Agreement that apply to the Investor.

 

(c)      Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Investor and the Company with respect to
the matters discussed herein, and this Agreement, and the instruments referenced
herein, contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

[signature page follows]

 

 10 

 

 

 

IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.

 

  COMPANY:       OMAGINE, INC.         By:  /s/ Charles P. Kuczynski     Charles
P. Kuczynski     Vice-President & Secretary         INVESTOR:        YA II PN,
LTD.          By: Yorkville Advisors Global LP   Its: Investment Manager        
  By:      Yorkville Advisors Global LLC



 

 

Its:      General Partner 

      By: /s/ Gerald Eicke   Name: Gerald Eicke   Title: Managing Member

  

 11 

 



 

Exhibit A
Form of Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 